DETAILED ACTION

	Acknowledgment is made of the response filed on 12/15/21.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a radio tag reading device, comprising:
a placement table;
an antenna configured to communicate with wireless tags within a communication range including a placement region on the placement table;
a reader configured to output tag information based on a signal received by the antenna from wireless tags;
a sensor configured to detect a user at a position proximate to the placement region;
a user-operable element; and
a controller configured to start a reading operation by activating the reader and causing the antenna to start emitting radio waves upon the sensor detecting the user, and terminate the reading operation in response to a user operation of the user-operable element;

a placement table;
an antenna configured to communicate with wireless tags within a communication range including a placement region on the placement table;
a reader configured to output tag information based on a signal received by the antenna from wireless tags;
a weight sensor configured to detect an object on the placement table; and
a controller configured to start a reading operation by activating the reader and causing the antenna to start emitting radio waves upon the weight sensor detecting an object on the placement table;
regarding claim 15, a method of reading tag information from a wireless tag, comprising:
detecting a user at a position proximate to a placement region on a placement table;
when the user is detected at the position, starting a reading operation by causing an antenna to start emitting radio waves for reading wireless tags in the placement region and by activating a reader configured to output tag information based on a signal received by the antenna from the wireless tags; and
terminating the reading operation in response to a user operation of a user-operable element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 11, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876